June 26, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                            MARK HOSKINS, Appellant

NO. 14-11-00703-CV                         V.

                      GULF STREAM COACH, INC. AND
                 HOLIDAY WORLD OF HOUSTON L.P., Appellees



       This cause, an appeal in favor of appellees, Gulf Stream Coach, Inc. and Holiday
World of Houston L.P., signed May 20, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

        We order appellant, Mark Hoskins, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.